DETAILED ACTION
Examiner acknowledges receipt of Applicant’s Request for Continued Examination (RCE) filed 7/26/2021.
In the RCE amendment, Applicant amended claims 1, 10, 19, and 29, and added new claims 55-58.
Claims 1-7, 10-16, 19, 22-27, 29, 32-37, and 55-58 are currently amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 13, filed 7/26/2021, with respect to the rejection of the claims under 35 U.S.C. 112(a) and they are persuasive.  Applicant’s amendments have removed the subject matter that was the focus of the previous 112(a) rejection.  Therefore, Examiner has withdrawn the claim rejections under 35 U.S.C. 112(a). 

Examiner has fully considered Applicant's arguments, see page 14, filed 7/26/2021, with respect to the rejection of the claims under 35 U.S.C. 103 but they are not persuasive.  
Applicant generally asserts that the claims have been amended, making the previous rejections moot.  However, as indicated below, the prior art used in the most Final rejection mailed 5/18/2021 also renders the amended claims obvious.  Therefore, the amended claims are rejected under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-7, 10-16, 19, 22-27, 29, 32-37, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0227805 to Jang et al in view of U.S. Patent Application Publication 2019/0281511 to Susitaival et al.

Regarding claim 1:
Jang discloses an apparatus comprising:
a receiver (see RF processor 2f-10, for example) that receives, from a base station, a current handover message comprising a plurality of current handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); and 
a processor (see the combination of processors 2f-20, 2f-40, and 2f-42, for example) that: 
selects a target cell of the plurality of candidate cells in response to the target cell meeting the predetermined condition (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of ;  
applies an RRC reconfiguration message associated with the selected target cell  in response to selecting the target cell (disclosed in paragraphs 0230 and 0301 and Figures 2CA, 2CB, 3CA, and 3CB; the paragraphs describe the handover being applied using an RRCConnectionReconfiguration message in steps 2c-37 and 2c-39, for example); and 
connects to the target cell (see steps 2c-37 and 2c-39, for example, which connect the UE to the selected target cell).
Jang is silent regarding the limitation that the processor overwrites a previously suspended handover command in response to receiving a handover command having a predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses replacing a conditional handover command for a first target cell with a conditional handover command for a second target cell (see paragraph 0084 and Figure 4, for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell.  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides a second conditional handover command for a new target cell to the UE.  In response, the cancels/discards the previously pending conditional handover command and uses a new/updated conditional handover command.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to add an 

Regarding claim 10:
Jang discloses a method performed by an apparatus, the method comprising:
receiving a handover message comprising a plurality of handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); 
selecting a target cell of the plurality of candidate cells in response to the target cell meeting the predetermined condition (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of the candidate cells as the target cell when one or more of the candidate cells meets a predetermined condition (such as the A3 event or A5 event, for example)); 
applying an RRC reconfiguration message associated with the target cell, in response to selecting the target cell (disclosed in paragraphs 0230 and 0301 and Figures 2CA, 2CB, 3CA, and 3CB; the paragraphs describe the handover being applied using an RRCConnectionReconfiguration message in steps 2c-37 and 2c-39, for example); and 
connecting to the target cell (see steps 2c-37 and 2c-39, for example, which connect the UE to the selected target cell).
Jang is silent regarding the limitation of overwriting a previously suspended handover command in response to receiving a handover command having a predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses replacing a conditional handover command for a first target cell with a conditional handover command for a second target cell (see paragraph 0084 and Figure 4, for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell.  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides a second conditional handover command for a new target cell to the UE.  In response, the cancels/discards the previously pending conditional handover command and uses a new/updated conditional handover command.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to add an exit condition of receiving an updated conditional handover command for a new cell when the conditions change such that the new cell is a better target than any of the current candidate cells.  The rationale for doing so would have been to improve the system efficiency by enabling it to react quickly to changing channel conditions to enable the UE to select the best target cell based on current conditions as suggested in Figure 4 and paragraph 0084 of Susitaival.  

19:
Jang discloses an apparatus comprising:
a receiver (see RF processor 2f-10, for example) that receives, from a base station, a current handover message comprising a plurality of current handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); and
a processor (see the combination of processors 2f-20, 2f-40, and 2f-42, for example) that: 
selects a target cell of the plurality of candidate cells in response to the target cell meeting a predetermined condition relative to other cells of the plurality of candidate cells (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of the candidate cells as the target cell when one or more of the candidate cells meets a predetermined condition (such as the A3 event or A5 event, for example); as indicated in paragraphs 0229 and 0298, the terminal selects a target from among the one or more candidate cells as either the first cell to satisfy a condition, or as the cell with the strongest signal strength or best signal quality among multiple cells that meet the condition; thus, the target cell is selected relative to other cells of the plurality of candidate cells), wherein the predetermined condition comprises: 
an offset that is better than a serving [beam] cell, an offset that is better than the other [beams] cells of a plurality of candidate [beams] cells, or some combination thereof (at least partially disclosed as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target); or 
an offset that is better than a serving [beam] cell in a predetermined time period, an offset that is better than the other [beams] cells of the plurality of candidate [beams] cells in the predetermined time period, or some combination thereof (as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source for a predetermined period of time; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target).
Jang is silent regarding the limitation that the processor overwrites a previously suspended handover command in response to receiving a handover command having the predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses replacing a conditional handover command for a first target cell with a conditional handover command for a second target cell (see paragraph 0084 and Figure 4, for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell.  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides a second conditional handover command for a new target cell to the UE.  In response, 
Further, Jang is silent regarding the predetermined condition being defined relative to a serving beam and other/candidate beams.  As noted above, Jang clearly discloses the predetermined condition based on an offset related to a serving cell and other/candidate cells.  However, Susitaival uses cells and beams interchangeably throughout.  See paragraph 0003 (“[t]he device may for example switch from accessing the system via one access node, cell, sector, or beam (any of which may serve as a "link") to accessing the system via a different access node, cell, sector, or beam”) and paragraph 0063 (“…may often be many cells or beams that the UE reports as possible candidates…”), for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable handovers/connection reconfigurations between beams as suggested by Susitaival.  The rationale for doing so would have been to enable terminals using beamforming to handover between beams to enable a connection to continue uninterrupted when the terminal is mobile.

Regarding claim 29:
Jang discloses a method performed by an apparatus, the method comprising:
receiving a handover message comprising a plurality of handover commands associated with respective candidate cells of a plurality of candidate cells (see paragraphs 0227 and 0294 and Figures 2CA, 2CB, 3CA, and 3CB, for example; message 2c-33 (or 3c-33) is a handover message (such as the RRCConnectionReconfiguration message) comprising a plurality of handover commands (information on conditional handover for a plurality of cells) involving a plurality of candidate cells (such as 5G NBs 2c-05 and 2c-07)); 
selecting a target cell of the plurality of candidate cells in response to the target cell meeting a predetermined condition relative to other cells of the plurality of candidate cells (see paragraphs 0228-0229 and 0295-0298 and Figures 2CA, 2CB, 3CA, and 3CB, for example; the paragraphs describe how the terminal selects one of the candidate cells as the target cell when one or more of the candidate cells meets a predetermined condition (such as the A3 event or A5 event, for example); as indicated in paragraphs 0229 and 0298, the terminal selects a target from among the one or more candidate cells as either the first cell to satisfy a condition, or as the cell with the strongest signal strength or best signal quality among multiple cells that meet the condition; thus, the target cell is selected relative to other cells of the plurality of candidate cells), wherein the predetermined condition comprises:
an offset that is better than a serving [beam] cell, an offset that is better than the other [beams] cells of a plurality of candidate [beams] cells, or some combination thereof (as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target); or 
an offset that is better than a serving [beam] cell in a predetermined time period, an offset that is better than the other [beams] cells of the plurality of candidate [beams] cells in the predetermined time period, or some combination thereof (as indicated in paragraphs 0228-0229 and 0295-0298, the condition A3 indicates that a target is an offset better than the source for a predetermined period of time; further, paragraphs 0229 and 0298 disclose that the candidate cell that is better than the other cells of the candidate cells is selected as the target).
Jang is silent regarding the limitation of overwriting a previously suspended handover command in response to receiving a handover command having the predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses replacing a conditional handover command for a first target cell with a conditional handover command for a second target cell (see paragraph 0084 and Figure 4, for example).  In this example of Susitaival, the terminal receives a first RRCConnectionReconfiguration including a conditional handover command for a first target cell.  This handover command has not been applied and is thus reasonably interpreted as suspended in a manner similar to that described in Applicant’s specification.  Later, the eNB provides a second conditional handover command for a new target cell to the UE.  In response, the cancels/discards the previously pending conditional handover command and uses a new/updated conditional handover command.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to add an exit condition of receiving an updated conditional handover command for a new cell when the conditions change such that the new cell is a better target than any of the current candidate cells.  The rationale for doing so would have been to improve the system efficiency by enabling it to 
Further, Jang is silent regarding the predetermined condition being defined relative to a serving beam and other/candidate beams.  As noted above, Jang clearly discloses the predetermined condition based on an offset related to a serving cell and other/candidate cells.  However, Susitaival uses cells and beams interchangeably throughout.  See paragraph 0003 (“[t]he device may for example switch from accessing the system via one access node, cell, sector, or beam ( any of which may serve as a "link") to accessing the system via a different access node, cell, sector, or beam”) and paragraph 0063 (“…may often be many cells or beams that the UE reports as possible candidates…”), for example.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable handovers/connection reconfigurations between beams as suggested by Susitaival.  The rationale for doing so would have been to enable terminals using beamforming to handover between beams to enable a connection to continue uninterrupted when the terminal is mobile.

Regarding claims 2 and 11:
Jang discloses the limitation that selecting the target cell comprises selecting the target cell with a best channel quality (see paragraphs 0229 and 0298, for example, which indicates, “if there are a plurality of cells satisfying the above condition, the target cell to be handed over is selected according to…the best signal quality…”).

Regarding claims 3 and 12:
Jang discloses the limitation that selecting the target cell comprises selecting the target cell with a highest reference signal received power (see paragraphs 0229 and 0298, for example, which indicates, “if there are a plurality of cells satisfying the above condition, the target cell to be handed over is selected according to…the strongest signal strength…”).

Regarding claims 4, 13, 23, and 33:
Jang discloses the limitation that the predetermined condition is indicated in the handover message (see paragraph 0227, for example, which indicates that the MCI-2 information in the handover command “may include…the above-mentioned handover condition”).

Regarding claims 5, 14, 24, and 34:
Jang discloses the limitations of parent claims 1, 10, 19, and 29 as indicated above.  Jang does not explicitly disclose the limitations that each candidate cell of the plurality of candidate cells has a corresponding predetermined condition.  However, Susitaival discloses a similar conditional handover method.  Further, Susitaival discloses configuring multiple candidate cells with a different handover condition (see paragraph 0063, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jang to enable a different handover condition for each candidate cell as suggested by Susitaival.  The rationale for doing so would have been to enable the system more flexibility in order to treat different cells differently by using different handover conditions for each one.  In this way, one type of cell (such as a smaller or pico cell) may use a different condition to trigger handover than another type of cell (such as a macro cell).

Regarding claims 6, 15, 25, and 35:
Jang discloses the limitation that the handover message is a conditional handover message (see paragraph 0227, for example, which describes message 2c-33 as “a conditional handover command”).

Regarding claims 7, 16, 26, and 36:
Jang discloses the limitation that the handover message is part of the RRC reconfiguration message and includes mobility control information (see paragraph 0227, for example, which discloses, “the conditional handover command can be transmitted through the RRConnectionReconfiguration message of the RRC layer, and the conditional handover command message may include two types of mobility control information (MCI)”).  

Regarding claims 22 and 32:
Jang discloses the limitation that the predetermined time period is configured by a base unit (see paragraph 0227, for example, which indicates that the MCI-2 information in the handover command “may include…the above-mentioned handover condition”; further, this condition can include the A3 and/or A5 events, which include a predetermined period of time as indicated in paragraph 0228).

Regarding claims 27 and 37:
Jang discloses the limitation that the processor applies the RRC reconfiguration message to the target cell in response to selecting the target cell (disclosed in paragraphs 0230 and 0301 and Figures 2CA, 2CB, 3CA, and 3CB; the paragraphs describe the handover being applied using an RRCConnectionReconfiguration message in steps 2c-37 and 2c-39, for example).

Regarding claim 55:
Jang discloses the limitation that the predetermined criteria comprises a timer that is part of the RRCConnectionReconfiguration, and in response to the timer elapsing the RRCConnectionReconfiguration is released (disclosed throughout; see the SuperviseTimer (S-Timer) described throughout; for example, see paragraph 0315, which indicates that the handover condition includes an S-Timer which is started when the handover command is received; if the S-Timer expires before the condition occurs, the terminal transmits a message to the source base station including measurement information and then “continuously communicates with the source cell” as indicated in paragraph 0320; this is reasonably interpreted as releasing the conditional handover when the timer expires as the terminal then communicates with the source cell).

Regarding claim 56:
Jang discloses the limitation that the timer is started in response to the receiver receiving the RRCConnectionReconfiguration (disclosed throughout; see the SuperviseTimer (S-Timer) described throughout; for example, see paragraph 0315, which indicates that the handover condition includes an S-Timer which is started when the handover command is received).

Regarding claim 57:
Jang discloses the limitation that the timer is stopped in response to applying the RRCConnectionReconfiguration (described throughout; see paragraph 0319, for example, which indicates that if an event such as A3 or A5 occurs before the S-Timer expires, the terminal stops the S-Timer).

Regarding claim 58:
Jang discloses the limitation of in response to the timer expiring, releasing the suspended RRCConnectionReconfiguration including the condition for handover (disclosed throughout; see the SuperviseTimer (S-Timer) described throughout; for example, see paragraph 0315, which indicates that the handover condition includes an S-Timer which is started when the handover command is received; if the S-Timer expires before the condition occurs, the terminal transmits a message to the source base station including measurement information and then “continuously communicates with the source cell” as indicated in paragraph 0320; this is reasonably interpreted as releasing the conditional handover, including the condition for handover, when the timer expires as the terminal then communicates with the source cell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        August 10, 2021